P. Cur:

He has no legal interest: the Court may punish him just the same as if he should not be admitted, he may possibly expect to gain some advantage, it will go only to his credibility.—He cannot certainly be under any greater bias than if he was examined with expectation to be pardoned if he disclosed the whole.—
Objected to his testimony given on the trial of Carrington being given in evidence—and given up by the attorney.
Afterwards it was offered to prove a certain billet said to have been written by him; but objected to by Mr. Edwards.—He referred to the case of Algernon Sidney, which was the only case where parity of hands has been admitted *21—That this case has been uniformly condemned, as not being law—And was reversed by act of Parliament.
The motion was not urged by the attorney.—
Prisoners Evidence—Fisk Beach.—
After verdict of the jury finding the prisoner guilty and before judgement rendered, Mr. Edwards moved that the prisoner might be admitted to bail to appear and abide the judgment of Court—which was admitted.—
The Court said: There had been some doubts with the Court formerly whether the Court had right to bail after conviction and before judgement—but it was now settled— and the Court admitted bail to be taken.